Citation Nr: 1453086	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  09-43 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of a left wrist fracture.  

2.  Entitlement to a compensable rating for left (non-dominant) cubital tunnel syndrome prior to February 20, 2008 and in excess of 10 percent since February 20, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to March 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2007 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In connection with this appeal, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in September 2014; a transcript of the hearing is associated with the claims file.  

The Board notes that in a January 2010 statement, the Veteran requested a personal hearing before the RO.  Subsequently, in a March 2012 statement, the Veteran indicated he only wished to have a Travel Board hearing before the Board.  Accordingly, the Board finds that the Veteran's request for an RO hearing was withdrawn.  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records, the remainder of the documents are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that additional development is necessary before it can adjudicate the Veteran's claims.  

The Board notes that the most recent VA examination for the Veteran's left wrist disabilities was in August 2012, over two years ago.  At the September 2014 hearing, the Veteran testified that his symptoms had worsened.  In this regard, the Veteran reported curling of the fourth and fifth digits of the left hand.  He noted some atrophy in his fingers.  He testified that because of damage to his ulnar nerve, he was less able to use his elbow, shoulder and hand.  He reported more tingling and aching in the left wrist and hand since his last VA examination.  As such, the Veteran should be scheduled for a new VA examination.  .  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.  

2.  Ask the Veteran to identify any outstanding treatment records associated with his left wrist or arm and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to determine the current nature and severity of the residuals of the Veteran's left wrist fracture and left cubital tunnel syndrome.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report must reflect that review was accomplished.  The examiner must identify and describe the nature and severity of all current manifestations of the Veteran's service-connected left wrist conditions, to include damage to the ulnar and median nerve, arthritis, and the effects on the rest of the Veteran's arm and hand.  

The examiner must conduct any indicated evaluations, studies, and tests to include range of motion testing and, to the extent possible, must indicate (in degrees) the point at which any motion is limited by pain.  The examiner must offer an opinion as to the extent, if any, of additional functional loss due to incoordination, weakness and fatigue, including during flare-ups.  The examiner must indicate whether there is any ankylosis of the left wrist, and if so, whether that ankylosis is favorable, unfavorable, or any position other than favorable.  The examiner must discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215.  The pertinent rating criteria must be provided to the examiner.  

Additionally, the examiner must provide an assessment of whether there is any paralysis of the ulnar or median nerve and whether that paralysis is complete or mild, moderate, or severe incomplete.  

The examiner should address the functional impact of the residuals of a left wrist fracture and left cubital tunnel syndrome, to include on employment.  

The examiner should provide a complete rationale for any conclusions reached.  

4.  Thereafter, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



